Citation Nr: 1517250	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a disability manifested by widespread muscle pain.  

3.  Entitlement to service connection for a disability manifested by breathing problems.

4.  Entitlement to service connection for a disability manifested by headaches.

5.  Entitlement to service connection for disability manifested by diarrhea. 

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991, including service in Southwest Asia, and he also had additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  It denied service connection for fibromyalgia and Persian Gulf Syndrome, to include muscle pain, breathing problems, headache, diarrhea, eye problems, and hemorrhoids.  It also denied petitions to reopen previously denied service connection claims for cervical sprain and skin rashes.  

In his August 2011 notice of disagreement, the Veteran limited the appeal to service connection for fibromyalgia and Persian Gulf Syndrome.  As listed on the title page, the Board has recharacterized the issue of Persian Gulf syndrome into separate disabilities to provide the Veteran the broadest possible consideration.  

The Board notes that a June 1996 RO decision denied service connection for upper respiratory problems, muscle pain, and skin rashes as due to an undiagnosed illness.  The currently claimed breathing problems and widespread muscle pain are subject to updated medical records including additional pertinent diagnoses that have not previously been considered.  These claims are most accurately characterized as original claims for service connection as set forth on the title page.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

In October 2014, the Veteran had a Board hearing before the undersigned at the local RO.  A hearing transcript is of record.  

At the hearing, the Veteran raised the issues of service connection for skin rash and neck pain.  He was advised that an appeal had not been perfected for these issues.  The issues of service connection for skin rash and neck pain have been raised by the record at the October 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional VA examination is needed for the claims.  The Veteran contends that the September 2010 VA Gulf War examination is inadequate.  He believes the examiner did not accurately record and consider his claimed symptoms.  The Veteran served in Southwest Asia.  The Board considers his reports about hazardous environmental and inoculations exposures credible.  He asserts that many of his symptoms either began in service or shortly thereafter.  Another examination is needed.  Specific consideration must be given to the Veteran's reports about the particular circumstances of his Gulf War service and the nature and history of his current symptoms. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination to address the nature and etiology of any illnesses stemming from the Veteran's service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  

The examiner must conduct a complete clinical examination addressing all of the Veteran's claimed symptoms (i.e. widespread muscle pain, breathing problems, headaches, diarrhea, eye problems, and hemorrhoids) and perform any indicated testing.  The examiner must accept the Veteran's lay descriptions of Persian Gulf environmental hazards and history of symptoms as generally credible.  

(a) The examiner should state whether the Veteran's complaints of widespread muscle pain, breathing problems, headaches, diarrhea, eye problems, and hemorrhoids are attributable to known clinical diagnoses.

(b) For each identified diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability manifested in service or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards (to include smoke from burning oil fields, jet fuel, smog, sand storms) and inoculations during service.  See Board Hearing Transcript at 15. 

(c)  Alternatively, if any of the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

2.  Following the completion of the requested actions and any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




